Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (WO 2016/066462) in view of Watano (US 6197369) and Kawashima (EP 1498116).
	Regarding Claims 1-2, Mohammed teaches a process for coating carrier particles with guest particles, the process comprising: providing an apparatus comprising a processing vessel having solid walls; defining a chamber for receiving said particles, and a hollow shaft extending within said chamber at least partly along the axis of rotation of the cylindrical processing vessel, the hollow shaft defining a gas flow path connected to a gas inlet, and having one or more axially-extending slots or one or more axially-extending rows of apertures allowing fluid communication between the gas flow path and the chamber; adding the particles to the chamber; and rotating the cylindrical processing vessel about an axis to impart a centrifugal (G) force on the particles whilst flowing gas from the gas inlet along the gas flow path in the hollow shaft and into the chamber through the one or more axially-extending slots or one or more axially-extending rows of apertures (abstract).
	Mohammed is silent as to the centrifugal force in the apparatus; however, Watano teaches a similar process wherein the centrifugal force exerted on the particles is at least about 25 g so as to cause guest particles to coat the host (abstract).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the centrifugal force of Mohammed to be a force, as taught in Watano, in order to cause the guest particles to coat the host.

	Regarding Claim 3, Mohammed teaches rotating the cylindrical processing vessel at a speed between 250-4000 rpm (pg. 5 1st para.).
	Regarding Claim 4, Mohammed teaches rotating the cylindrical processing vessel for 60 minutes (Example 1).
	Regarding Claim 5, Mohammed teaches particle sizes of 53 microns and 12 nm (Examples 1 and 4).  Kawashima teaches particles having a diameter of 1-5 microns are possible to deliver to the lung ([0107]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle sizes of the combined references to be any of the suggested particle sizes, including those within the claimed range, because Mohammed and Kawashima teach they are suitable particle sizes for use with the invention.
	Regarding Claim 6, Mohammed teaches particles of 53 microns (Example 1).
	Regarding Claim 7, Mohammed teaches the carrier particles at least 4 times the size of the guest particles (col. 6 ln. 11-13). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle 
	Regarding Claim 8, Mohammed teaches carrier particles of 250 microns.
	Regarding Claim 9, The combined references are silent as to the flow rate of gas; however, Watano teaches gas being flowed at a rate sufficiently high so that when the drag forces on the particles balance the centrifugal forces the bed fluidizes (col. 4 ln. 4-10).   It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the flow rate of the combined references, as suggested by Watano, in order to achieve a rate sufficiently high to fluidize the particles.

Claims 19-21, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed (WO 2016/066462) in view of Kawashima (EP 1498116).
	Regarding Claim 19, Mohammed teaches a process for coating carrier particles with guest particles, the process comprising: providing an apparatus comprising a processing vessel having solid walls defining a chamber for receiving said particles; adding the particles to the chamber; and rotating the cylindrical processing vessel about an axis to impart a centrifugal (G) force on the particles (abstract).
	Mohammed does not teach materials as claimed; however, Kawashima teaches a similar method wherein the particles include materials as claimed.  Kawashima teaches magnesium stearate, i.e. anionic surfactant (Kawashima claims 25 and 27).  It would have been prima facie obvious to one of ordinary skill in the art to select the particles of Mohammed to be materials, as taught in Kawashima, because they are known materials in composite pharmaceutical particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the pharmaceuticals of Mohammed with materials as in Kawashima.

	Mohammed does not teach materials as claimed; however, Kawashima teaches a similar method wherein the particles include materials as claimed ([0070]).  Kawashima teaches magnesium stearate, i.e. anionic surfactant (Kawashima claims 25 and 27).  It would have been prima facie obvious to one of ordinary skill in the art to select the particles of Mohammed to be materials, as taught in Kawashima, because they are known materials in composite pharmaceutical particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the pharmaceuticals of Mohammed with materials as in Kawashima.	
	Regarding Claim 21, Mohammed teaches a guest particle of 38 microns (Example 1). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the particle sizes of the combined references to be any of the suggested particle sizes and sizes close to the suggested particle sizes, including those within the claimed range, because Mohammed teaches they are suitable particle sizes for use with the invention. 
	Regarding Claim 23, Mohammed teaches the carrier particles at least 4 times the size of the guest particles (col. 6 ln. 11-13). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the 
	Regarding Claim 24, Mohammed teaches particles of 53 microns (Example 1).
	Regarding Claim 27, Mohammed teaches an apparatus further comprising a hollow shaft extending within said chamber at least partly along the axis of rotation of the cylindrical processing vessel, the hollow shaft defining a gas flow path connected to a gas inlet, and having one or more axially-extending slots or one or more axially-extending rows of apertures allowing fluid communication between the gas flow path and the chamber, and flowing gas from the gas inlet along the gas flow path in the hollow shaft and into the chamber through the one or more axially-extending slots or one or more axially-extending rows of apertures (abstract).

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
	Applicant argues the centrifugal forces that are taught in Watano would have no relevance in the context of improving the operation of the device in Mohammed because in Watano those centrifugal forces are chosen to maintain a widely dispersed fluidized bed, but Mohammed is not.  In response to applicant’s argument, Mohammed teaches a centrifugal force required to promote adhesion of the guest particles to the carrier particles and Watano teaches the centrifugal force of 25g being at an amount sufficient to cause the particle coating.  Regardless of the direction of the airflow, Mohammed is silent as to the specific measurement of the centrifugal force in the fluidized bed and one of ordinary skill in the art would have been motivated to look to the fluidized bed coating art and teachings of Watano to determine an appropriate centrifugal force to cause the particle coating in a fluidized bed.   	
	Applicant argues the mere teaching in Kawashima of inhalable drugs, would suggest nothing to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712